A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 4, 9-24, 47-48, 64 are canceled.  Claims 28-43, 44-46, 49-60 are withdrawn.  Claims 1-3, 5-8, 25-27, 61-63, to an amino substitution at position E174 (SEQ ID NO: 2), VPR, are under consideration.

Priority:  This application claims benefit of provisional applications 62/488426, filed April 21, 2017, and 62/616066, filed January 11, 2018.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 25-26, 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017184768; IDS 10.12.18, previously cited) in view of Yamano et al. (2016 Cell 165:  949-962; IDS 10.12.18, previously cited).  Zhang et al. disclose Cpf1 mutants having altered PAM specificity (abstract).  Zhang et al. disclose that based on structural consideration of the Cpf1 protein and its interactions with gRNA and target sequence, the amino acid residues of AsCpf1 that were found in physical proximity of the PAM sequence include among others E174 (at least paragraphs 001292, 001294).  It is disclosed that mutations of one or more of these residues are expected to affect PAM recognition, including the amino acid residue E174 (at least paragraph 001293-001294).  Zhang et al. disclose wherein the Cpf1 protein has one or more mutations, the Cpf1 protein has at least 95% sequence identity with the wild type Cpf1 (at least paragraph 00190).  Zhang et al. disclose that mutations can be for instance, changing neutral amino acid(s) in and/or near the groove and/or other charged residues in other locations in Cas that are in close proximity to a nucleic acid to positive amino acid(s) may result in “whereby the enzyme in the CRISPR complex has reduced capability of modifying one or more off-target loci as compared to an unmodified enzyme and/or whereby the enzyme in the CRISPR complex has increased capability of modifying the one or more target loci as compared to an unmodified enzyme” (at least paragraph 00244).
Yamano et al. disclose the structure of AsCpf1 in complex with gRNA and its target DNA.  Yamano et al. disclose AsCpf1 residues that interact with the crRNA and target DNA (at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed AsCpf1 protein comprising a mutation at position E174 and having at least 95% sequence identity with the wild type AsCpf1 protein in view of the prior art (instant claims 1-3).  The motivation to do so is given by Zhang et al., which identify the amino acid residues of AsCpf1 that are found in physical proximity of the PAM sequence include E174, can be mutated to alter its PAM specificity.  
Regarding instant claim 2, Zhang et al. disclose additional mutations at positions including at least S170, K548, N551, T167, T539, N552, M604, K607, and/or S542 (at least paragraphs 001292-001294).
Regarding instant claim 3, Zhang et al. disclose the amino acid substitution S542R (at least table 12).
Regarding instant claims 5-6, 61, Zhang et al. disclose that mutations can be for instance, changing neutral amino acid(s) in and/or near the groove and/or other charged residues in other locations in Cas that are in close proximity to a nucleic acid to positive amino acid(s) may result in “whereby the enzyme in the CRISPR complex has reduced capability of modifying one or more off-target loci as compared to an unmodified enzyme and/or whereby the enzyme in the CRISPR complex has increased capability of modifying the one or more target loci as compared to an unmodified enzyme” (at least paragraph 00244).  As noted above, it is disclosed that E174 is in physical proximity of the PAM sequence, along with at least S170, K548, N551, T167, T539, N552, M604, K607, and/or S542; therefore, it would have been obvious to arrive at the 
Regarding instant claims 7-8, 62-63, Zhang et al. disclose in some embodiments, the Cpf1 protein has a catalytically inactive RuvC domain, i.e. AsCpf1 D908A (at least paragraph 0067).
Regarding instant claims 25-26, Zhang et al. disclose the Cpf1 protein comprising one or more mutations can be further fused to a functional domain, wherein the functional domain is a transcriptional activation domain, which may be VP64 (at least paragraphs 00820), where it is disclosed transcriptional activation domains include VP64, p65, RTA (at least paragraph 00835).

Claims 1, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017184768; IDS 10.12.18, previously cited) in view of Yamano et al. (2016 Cell 165:  949-962; IDS 10.12.18, previously cited) and Chavez et al. (2015 Nature Methods 12(4):  326-330; IDS 10.12.18, previously cited).  The teachings of Zhang et al. and Yamano et al. are noted above.  As noted above, Zhang et al. disclose the Cpf1 protein comprising one or more mutations can be further fused to a functional domain, wherein the functional domain is a transcriptional activation domain, which may be VP64 (at least paragraphs 00820, 00835).  Zhang et al. do not explicitly teach fusing multiple transcriptional activation domains.
Chavez et al. disclose the tripartite activator, VP64-p65-RTA (VPR) had increased transcriptional activity (at least p. 326).      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the VPR fusion of Chavez et al. for the transcriptional activation domain fused to the AsCpf1 protein comprising a mutation at position 

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that in making an “obvious to try” argument, there must be a “finite number of identified, predictable solutions with a reasonable expectation of success.”  See MPEP 2143.  As previously asserted, Zhang provides a large number of potential mutations that may affect activity of AsCpf1, with zero examples or data relating to an AsCpf1 protein having a mutation at E174.  There is no guidance in Zhang as to the effect a mutation at E174 would have had on PAM specificity.  Contrary to the Office's assertions, one skilled in the art would not have had no reasonable expectation that a mutation at E174, out of the many possible solutions listed in Zhang, would have resulted in improved PAM specificity in view of Zhang.
Applicants’ remarks are persuasive.
As previously noted, regarding Applicants’ remarks that Zhang et al. do not provide any examples or data relating to an AsCpf1 protein having a mutation at E174, the remarks are not persuasive because there is no requirement under 103 that a reference must supply actual data or exemplify all embodiments taught.
Applicants are reminded that a prior art reference must be considered in its entirety, i.e., as a whole.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  It is further known that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.     
Instant claim 1 is drawn to a Cpf1 protein from AsCpf1 comprising a sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 2 with a mutation at position E174 of SEQ ID NO: 2.  It is disclosed in the specification that SEQ ID NO: 2 is the amino acid sequence of AsCpf1.
As previously noted, Zhang et al. disclose that based on structural consideration of the Cpf1 protein and its interactions with gRNA and target sequence, the amino acid residues of AsCpf1 that were found in physical proximity of the PAM sequence include among others E174 (at least paragraphs 001292, 001294).  In at least paragraphs 001293-001294, Zhang et al. identify a finite number of residues where mutations at one or more of these residues are expected to affect PAM recognition, including the amino acid residue E174.  Therefore, Zhang et al. clearly identify E174 among a finite number of other amino acid positions found in physical proximity of the PAM sequence, and further disclose mutation of the identified position, to affect PAM recognition.
Therefore, it would have been obvious to arrive at an AsCpf1 protein comprising a mutation at position E174 and having at least 95% sequence identity with the wild type AsCpf1 protein in view of the prior art.  The motivation to do so is given by Zhang et al., which identify the amino acid residues of AsCpf1 that are found in physical proximity of the PAM sequence include E174, can be mutated to alter its PAM specificity.
In this instance, the prior art identifies and discloses specific amino acid positions in AsCpf1 that affect PAM specificity, where when the identified amino acid position(s) is/are mutated, it is expected that PAM specificity will be altered, regardless of the effect of the altered 
Regarding Applicants’ remarks that one of skill would not reasonably have expected that AsCpf1 proteins having mutations at any or all of the listed sites would have any activity (as the mutation could just as easily completely disrupted the ability of the protein to interact with a guide RNA completely), the remarks are not persuasive for the reasons just noted above.  There is no requirement or limitation to what the altered PAM specificity is or has to be, i.e. improved PAM specificity (as asserted by Applicants), increased PAM specificity, decreased PAM specificity, etc.  
Nevertheless, one of ordinary skill would have a reasonable expectation of success that a mutation at E174, as suggested in Zhang et al., would alter PAM specificity.
As previously noted, it is known that “the references cannot be used in isolation, but for what they teach in combination with the prior art as a whole.”  In re Merck, 800 F.2d 1091, 1097 (Fed. Cir. 1986).
Zhang et al. disclose that mutations can be for instance, changing neutral amino acid(s) in and/or near the groove and/or other charged residues in other locations in Cas that are in close proximity to a nucleic acid to positive amino acid(s) may result in “whereby the enzyme in the CRISPR complex has reduced capability of modifying one or more off-target loci as compared to an unmodified enzyme and/or whereby the enzyme in the CRISPR complex has increased capability of modifying the one or more target loci as compared to an unmodified enzyme” (at least paragraph 00244).

In this instance, the structure of AsCpf1 in complex with gRNA and its target DNA was known and the AsCpf1 residues that interact with the crRNA and target DNA were also known (Yamano et al.).  It was further disclosed how the neutral amino acid residue(s) in and/or near the groove and/or other charged residues in other locations in Cas that are in close proximity to a nucleic acid should be altered (substituted with positive amino acid residue(s)) (Zhang et al.).  Therefore, in this instance, one of ordinary skill would have a reasonable expectation of success because the AsCpf1 residues that interact with the crRNA and target DNA were known and it was known how to modify the target residues.
Regarding Applicants’ remarks on the unpredictability of mutations on protein structure and activity as evidenced by the data in the present application, i.e. at positions N551 and N552, and also disclosed in Zhang et al. paragraph 001292, the remarks are not persuasive.  As demonstrated by Applicants’ own data, these positions identified in Zhang et al., when mutated, do affect or alter PAM recognition.  Therefore, Applicants’ own data supports Zhang et al.’s disclosure that mutations of one or more of the identified amino acid residues in AsCpf1 are expected to affect PAM recognition (see Zhang et al. paragraphs 001293-001294).
Regarding Applicants’ previous remarks that data in the present application show that mutations at position E174, alone or in combinations, resulted in altered PAM recognition, the remarks are not persuasive.  In this instance, the modification of E174 to E174R as claimed, is 
Regarding Applicants’ remarks that Yamano et al. do not teach position E174, the remarks are not persuasive.  Yamano et al. do disclose the AsCpf1 residues that interact with the crRNA and target DNA (at least Fig. 3, 4, 5), including residues 175, 176; therefore, Yamano et al. can be deemed to disclose amino acid(s) in and/or near the groove and/or are in close proximity to a nucleic acid.
Regarding Applicants’ remarks on Chavez et al., the remarks are not persuasive.  The deficiency of Chavez et al. to not teach E174 position is remedied by at least the teachings of Zhang et al. and Yamano et al. above.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656